Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims  1, 3, 6-14, and 21-28 are presented for examination.
Claims 1, 3,  6-7, 11 and 14 are amended. 
Claims 2, 4-5,  and 15-20 are canceled.
Claims 21-28 are new.

Response to Arguments
Regarding Objection to Drawings applicant’s arguments, see page 8 Section II, filed June 3, 2022, with respect to the drawings have been fully considered and are persuasive.  The Objection to Drawings have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 9 Section III, filed June 3, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-20 have been withdrawn. 

Regarding 35 U.S.C. 103 applicant’s arguments, see page 16 Sections IV and V, filed June 3, 2022, with respect to claims 1, 3 and 6-14,  have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1, 3 and 6-14 have been withdrawn.

Allowable Subject Matter
Claim(s) 1, 3, 6-14, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 6-14, and 21-28  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 11, and 22 … determining, based on an identity of the radio unit, that no distributed unit is actively associated with the radio unit, wherein the identity of the radio unit corresponds to a media access control address of the radio unit, and the determining that no distributed unit is actively associated with the radio unit comprises accessing a mapping data structure that relates active distributed units to media access control addresses of radio units;  in response to the determining that no distributed unit is actively associated with the radio unit, associating a distributed unit of the network equipment with the radio unit to handle communications with the radio unit, and returning a random access channel response message via the distributed unit and the radio unit to the user equipment, wherein associating the distributed unit with the radio unit comprises directing the random access channel message to a physical random access channel handler machine that assigns an active distributed unit to the radio unit; and maintaining the mapping data structure to relate the active distributed unit to the radio unit… and in combination with other limitations recited as specified in claims 1, 11, and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Centonza et al. (US Pub. No.: 2020/0196220) discloses a method in a network node including a gNB-Distributed Unit (DU) logical node and a gNB-Central Unit (CU) logical node for determining admission of a user equipment (UE) includes the steps: the gNB-DU receiving a connection request from a UE; in response to a determination that the gNB-DU is not able to serve the UE, sending an initial uplink radio resource control (UL RRC) message that does not include a configuration for signaling radio bearer 1 (SRB1) from the gNB-DU to the gNB-CU; in response to receiving, at the gNB-CU, the UL RRC message that does not include the configuration for SRB1, responding to the gNB-DU with a radio resource control (RRC) ConnectionReject message; and transmitting the RRC ConnectionReject message from the gNB-DU to the UE to reject the UE.
Wu et al. (US EP3879886A1) discloses different power classes are distinguished in a cell selection calculation process. To be specific, when a terminal device has a first transmit power class, the terminal device determines a compensation amount of the first power class based on a first offset and a second offset of the first power class, and further performs cell selection based on the second offset and the compensation amount of the first power class. In the embodiments of this application, an appropriate compensation amount of the first power class may be obtained by setting values of the first offset and the second offset, so that the terminal device with the first power class more easily satisfies a criterion used for cell selection, and further more easily accesses a cell.
Jeon et al (US Pub. No.:2020/0351955) discloses a wireless device transmits a message. The wireless device receives a DCI indicating a first slot offset and a first start symbol number in an allocation table. The wireless device receives, via a first slot, a first response. The wireless device determines the first slot based on the first slot offset and the first start symbol number. The first response indicates a second slot offset and a second start symbol number in the allocation table. The wireless device determines a second slot, for receiving a second response of the message, based on the second slot offset and a time offset. The second slot offset starts with respect to the first slot. The time offset is used for the second response. The wireless device receives the second response from a start symbol of the second slot. The wireless device determines the start symbol based on the second start symbol number.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469